internal_revenue_service number release date index number --------------------------- -------------- ---------------------- ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita plr-103759-15 date date ---------------------- ----------------- legend taxpayer ein exempt_organization ---------------------------------------------- state year llc company -------------- ------- ----------------------------------- --------------------------------------- dear -------------------------- this letter responds to your letter dated date requesting an extension of time for taxpayer to make an election under sec_168 of the internal_revenue_code code facts taxpayer is a subchapter_c_corporation for federal_income_tax purposes taxpayer uses the cash_method_of_accounting and its taxable_year is the calendar_year taxpayer is the managing member of a limited_liability_company llc and own sec_51 percent of llc llc is the managing member of a limited_liability_company company and owns dollar_figure percent of company company was formed as a state llc to acquire land construct a multifamily residential low-income building and rent individual units company is taxed as a partnership taxpayer is wholly owned by exempt_organization a tax-exempt_entity described in plr-103759-15 sec_501 of the code because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 the rental units in the building were placed_in_service in year the taxable investors in company required taxpayer to make an election under sec_168 for year taxpayer failed to make the sec_168 election on a timely filed return for year however the affidavit and other materials submitted support the conclusion that taxpayer at all times intended to make a timely sec_168 election upon discovering this failure taxpayer promptly sought an extension of time in which to file the election applicable law sec_167 of the code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt-use property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity for purposes of sec_168 and under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the procedure and administration regulations an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-3 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election for which a regulation prescribes the due_date the sec_168 election is a regulatory election sec_301_9100-1 through provide the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted plr-103759-15 reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made analysis the facts submitted by taxpayer indicate that taxpayer intended from the outset to make the sec_168 election that its failure to make the election on a timely filed plr-103759-15 return was inadvertent and that taxpayer is not using hindsight in requesting relief moreover taxpayer requested relief before the failure to make the election was discovered by the service finally taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 should be granted accordingly taxpayer is granted an extension of time of days from the date of this letter_ruling to file an amended_return making the election under sec_168 taxpayer should attach this letter to its amended_return this ruling is based on information and representations submitted by the taxpayer while this office has not verified any of the material submitted in support of this request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to two authorized representatives sincerely stephen j toomey senior counsel branch income_tax accounting enclosure
